 BANNON MILLS, INC.611The sole question presented on review is whether or not an express-written agreement of adoption either by Grainger Brothers Co., orby The Fleming Co., Incorporated, was necessary in order for theabove-mentioned 1962 contract to operate gas a bar to the instant peti-tion, which, as shown above, was otherwise untimely filed 15 months-before the third anniversary date of the agreement. It is uncon--troverted on the record that the changes in ownership and corporatename did not result in any significant changes in the nature of theoperation, the management, or the composition of the contractual unit,or the stability of the existing bargaining relationship.Accord-ingly, we find that at all times material there has been no change inthe employing enterprise and that, for purposes of this proceeding, thepresent named employer is identical to the one that signed the 1962-contract 2 In these circumstances, we find that no written adoption ofthe 1962 contract was necessary for contract-bar purposes.As theinstant 'petition was untimely filed with respect to the terminal dateof the contract, we shall dismiss it.[The Board dismissed the petition.]2SeeThe H.B Farri,a Lumber Co,117 NLRB 575.Bannon-Mills, Inc.andInternational Ladies' Garment WorkersUnion,AFL-CIO,Local108.Cases Nos. 4-CA-2705 and 4-CA-2744.April 3, 1964DECISION AND ORDEROn August 15, 1963, .Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in-and was engaging in certainunfair laborpractices and recommending that it cease and desist therefrom and takecertain-affirmative-action, as set forth in the attached IntermediateReport.Thereafter, Respondent and the Charging Party filed excep-tions to the Intermediate Report and the General Counsel filed abrief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith these cases to a three-member panel [Chairman McCulloch andMembers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. TheBoard has considered the Intermediate Report, the exceptions andbrief, and the entire record in these cases, and hereby adopts the find-146 NLRB No. 81. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDings,conclusions,.and recommendations of the Trial Examiner withthe additions and modifications noted below.We agree with the Trial Examiner that, beginning almost with theadvent of the Union's organizational activities in May 1962 and con-tinuing into January 1963, the Respondent engaged in a course ofconduct which was deliberately designed to frustrate and underminethe Union and thereby violated Section 8(a) (1) and (3) of the Act,all as found by the Trial Examiner.' For the reasons given below, weshall remedy Respondent's unfair labor practices by requiring,interalia,that Respondent bargain with the Union, upon request, as recom-mended by the trial Examiner.Like the Trial Examiner, we find that, despite Respondent's effortsto undermine it, the Union was the majority representative of Re-spondent's employees as of August 3, 1962, when it made its secondrequest for bargaining. In so concluding, the Trial Examiner foundthat there were 294 employees in the appropriate unit.He arrived atthis figure by counting only three individuals as temporary employeeswho should be excluded from the unit,2 at the'same time noting that"The testimony might actually justify the finding- that there wereeight such temporary employees."We agree with the General Coun-sel that there were eight such employees.The additional five em-ployees in question are Katherine McQuate, Frances Sattazan, Ruth-ann Pete, Jean Engleback, and Eugene Van Dyke. All were studentswho were hired at or near the end of the school term in June and leftthe latter part of August or early September to return to school. Therecord demonstrates clearly that it was generally known in the plantthat these five employees would not continue to work beyond the re-sumption of the school year in September. This evidence persuadesus that there were eight temporary employeesas ofthe critical periodin question who should be excluded from the appropriate unit in anyevaluation of the Union's majority status.3Upon the exclusion of all the temporary employees disclosed bythe record, 289 employees remain in the appropriate unit.As appearsin the Intermediate Report, the Union submitted 149 cards.'How-ever, three of these cards were marked "For Election Only."AllBoard Members agree that- such a`limitation appearing on the face ofa designation card invalidates it for purposes of computing a union'smajority status.The exclusion of these three cards leaves the Union1 Because we find that Respondent's rule against solicitation during working hours wasdiscriminatorilymotivated,we agree with the Trial Examiner that it violated Section8(a) (1) of the Act.Walton Manufacturing: Company,126 NLRB.697,,698However,we deem it unnecessary to decidewhether the showing of "And Women Must Weep" orthe holding of private discussions with small groups of employees were,as found by theTrial Examiner,violative of the Act.a Silverman,Breitstine, and Hostetter.s Pacito Tile and PorcelainCo., 137 NLRB 1358;Agar Packing & Provision Corporation,62 NLRB 358. BANNON MILLS, INC.,613with 146 designations,' a'majority of the employees in the unit, as,ofAugust 3, 1962 4 The Union was prepared to demonstrate this ma'jority representation in,a Board election scheduled for August 10 but,after further unfair labor practices by' Respondent, it withdrew itspetition and filed-these charges.If the Union had retained its majority status herein, it would mani-festly be Respondent's duty, upon a proper request therefor, to bar-gainwith the Unionas its' employees' bargaining agent.An orderrequiring Respondent to bargain in such an eventuality would plainlybe in order.' On the other hand, if, .while rejecting the Union as itsemployees' representative and destroying the conditions for a fairelection in, which the Union could demonstrate its majority, the Re-spondent, by its misconduct, has succeeded in dissipating- the -Union'smajority status, only a bargaining order could- adequately restore asnearly as possible the situation which would have obtained but forRespondent's unfair labor practices. Such an order, we find, is neces-sary adequately to effectuate the policies of the Act in this case eORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner' ,If the best evidence which could have been offered on this issue is not before us, re-sponsibility therefor rests with Respondent who refused to honor a subpena by the GeneralCounsel for its production.r,,-6 Summst Mining Corporationv N L.R.B ,260 F. 2d 894, 900 (C.A. 3),and, cases-thereincited.6 Greystone KnitwearCorp.and Donwood,Ltd.,136 NLRB 573, 575-576.enfd.311 F. 2d794 (C.A. 2).7TheRecommendedOrderis hereby. amended by substituting for the first paragraph-therein the following paragraph:Upon the entire record in these cases. and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat the Respondent,Bannon Mills,Inc.,ofLebanon,Pennsylvania,itsofficers,agents, successors,and assigns,shall:-INTERMEDIATE REPORTSTATEMENT OF THE CASE'Upon charges duly filed on August 10 and September17, 1962, byInternationalLadies'GarmentWorkersUnion,AFL-CIO,Local 108, hereinafter called theUnion,' the General Counsel of the NationalLaborRelations Board, hereinaftercalled the General Counsel2 and the Board,respectively,by the RegionalDirectorfor the Fourth Region(Philadelphia,Pennsylvania),issued his consolidated com-plaint dated November 6, 1962, against Bannon Mills, Inc., hereinafter called theRespondents '1 Subsequently Jack G.Handler,attorney for the Union,formally withdrew from thecase.2 This term specifically includes the attorneys appearing for the General Counsel at thehearing.s At the beginning of the hearing when the appearances were requested,Jesse S. Hoggmade the only formal appearance on behalf df Respondent.However, Hogg had previ-ously given the reporter the names of three attorneys,Jesse S.Hogg, Granville M.Alley,Jr., and H.Rank Bickel,Jr., as representing Respondent.In the first few minutes 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleged that Respondent had engaged in and wasengagingin unfairlabor practices affecting commerce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the Labor Management Relations Act, 1947, asamended, herein called the Act. In addition the complaint alleged that "but forthe unfair labor practices of Respondent the Union would have been the exclusiverepresentative of" Respondent's employees in an appropriateunit.General Counselanswered a Respondent motion by stating: "Accordingly, relief may be soughtinter.aliarequiring the Respondent to recognize and bargain collectively with the Union."Copies of the charge, complaint, notice of hearing thereon, and replies to variousRespondent motions were duly served upon the Union and Respondent.Respondent duly filed its answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practice.Pursuant to notice, a hearing was held at Lebanon, Pennsylvania, on variousdates from January 7 to February 2, 1963, and on April 22,4 1963, before TrialExaminer Thomas S. Wilson.All parties appeared at the hearing, were representedby counsel, and were afforded full opportunity to be heard, to produce,examine, andcross-examine witnesses, and to introduce evidence material and pertinent to theissues.Oral argument at the close of the hearing was waived.A brief was receivedfrom General Counsel on May 22, 1963.Upon the entire record in the case, and from his observation of the witnesses,I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTBannon Mills,Inc., is,and has been, at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of the Commonwealth ofPennsylvania.At all timesmaterial hereinRespondenthas maintained its principaloffice in the city of Lebanon, Commonwealth of Pennsylvania, where it has con-tinuously engaged in the business of the manufacture of children's knit and wovensportswear.During the past year, Respondent, in the course, and conduct of itsbusiness operations, purchased goods and services valued in excess of $50,000 whichwere transported to its plant directly from the States of the United States other thanthe Commonwealth of Pennsylvania.During the past year, Respondent,in -thecourse and conduct of its business operations, manufactured, sold, and distributedproducts in excess of $50,000 of which products valued in excess of $50,000 wereshipped directly to States of the United States other than the Commonwealth ofPennsylvania.I find that Respondentis engagedin commercewithin the meaningof the Act.II.THE UNION INVOLVEDInternational Ladies' Garment Workers Union,AFL-CIO,Local 108,is a labororganization admitting to membership employees of Respondent.of the hearing each of the three had spoken for Respondent. Subsequently, Alley enteredhis formal appearance on behalf of Respondent.Bickel did not.On January 11, 1963. Bickel made a special appearance in the followinglanguage:Mr. BICKEL- Mr. Trial Examiner,in additiontomy regularappearance for theCompany,Iwould add a special appearance as representing Harry Silber,and forthe purpose of presenting a petition to revoke the subpena and subpenaduces tecum[both of which had been served upon Harry A. Silber as president of Respondent onJanuary 3. 1963]. [Emphasis supplied.]-In its motion to correct the record filed February 26, 1963, Respondent requested thatthe name of H. Rank Bickel, Jr., wherever appearing on behalf of Respondent, be'strickenfrom the record on the grounds that Bickel,never.entered such an appearance.Because ofthe facts above stated, this motion is hereby denieddOn January 3, 1963, Harry A. Silber as president of Respondent was served withsubpenasad testificandumandduces tecumon behalf of General Counsel.Silber did notcomply with either of said subpenas.Subsequently Respondent caused a subpena-ad testificandumto be served upon Its ownpresident, Harry A. Silber, as an individualIn response to this subpena, 'Silber appearedon January 31, 1963, but at that time refused to answer any and all questions on thegrounds that the same might tend to incriminate him.On April 8, 1963. the Honorable Frederick V. Folimer in the United States DistrictCourt for the Middle District of Pennsylvania issued his orderrequiring obedience tosubpenaadtestificandumagainst Harry A. Silber.Pursuant to said, order the instant hearing was reopened on April 22, 1963, at, whichtime Harry A. Silber testified. BANNON MILLS, INC.III.THE UNFAIR*LABOR PRACTICES615A. The facts1.Campaign to August 3The Unionbegan its organizational,campaign among the employees of BannonMills inthe latter partof May 1962.Respondentwas almost immediatelycognizantof this, the latest of five attempts toorganize the plant.Silber acknowledged that he "was always interested in knowl-edge of how my employees reacted to any external attempts by anybodyinterferingor gettinginvolved-in our operations."Promptly upon the advent of this campaign Silber announced in a speech andhad posted in the plant a "no solicitation rule" described by Silber as being thatRespondent would "not permit any activity of that nature during working hoursthat will interfere with anybody's work." 5No such rule appears in the printedhandbook given by Respondent to new employees.On July 5, 1962, Respondent held. seven showings. of a movie entitled "AndWomen Must Weep" in the plant cafeteria during working hours from 7 a.m. to4 p.m.Each employee of the plant was sent by her supervisor to attend one show-ing of thatmovie.The employees were paid by Respondent for the timeso spent.At each such performance, Harry A. Silber, Respondent's president and plantmanager,made both a short introductory and a concluding speech.6 In his introduc-tory speech Silber commenced by saying: "First of all, is there anybody in the roomthat doesn't wish to see a movie or hear what he had to say may leave and goback to work." 7 Silber then stated he was "sure that we were all aware of the bigproblem confronting the Company at thistime,namely, the Union.He had amovie that he wanted'us to see.He wanted us to see exactly what we [The Em-ployers] would have to do when we belong to a union." Silber also told the group,that the movie they were about to see depicted an actual strike at Princeton, Indiana,and, while themovie was not actually filmed at the very time of the strike, the actorstherein were the actual participants in the events portrayed.Itwas stipulated at the hearing that this movie is the same movie considered bythe Board inPlochman and Harrison-Cherry Lane Foods, Inc.,140 NLRB 130,where the Board majority described this movie as follows:The Regional Director's report reveals that 4 days prior to the electionthe Employer mailed to its employees a pamphlet containing copies of letterspurportedly written by a minister's wife to her mother during the course of alabor dispute 5 years earlier at the plant of Potter-Brumfield Company inPrinceton, Indiana.The letters tell the purported story of an extraordinarystrike, allegedly caused by nothing more than the refusal of the president of thelocal union at the plant tosigna sick leave form.According to the writerof the letters,unionadherents were responsible for extreme acts of violenceand sabotage, including the shooting of an infant child.On the day before 'theelection in the presentcase, the employer assembled its employees in the Com-pany's executive offices.There the employees were shown a 22-minute filmentitled "And Women Must Weep." This movie, based upon the above letters,was ostensibly a true account of the Potter-Brumfield strike. It was, how-ever, a dramatized production rather than a documentary film.The staging,acting, and direction were performed by persons skilled in this medium.Thecompetence of the cast and the excellence of the production resulted in a movingstory of callous union leaders, a helpless employer, unfortunate victims, in-cluding, as a climax, the above-mentioned incident involving the infant,violence, fear, and hatred in an unnecessary, strike for no justifiable reason.6No copy of the posted rule was introduced into evidencee The then production coordinator, Bertram Breit, who doubled as the projectionist forthese seven performances. mentioned a 20-page prepared speech which apparently accom-panied the movie.As all seven performances were given on 1 day, it seems obvious thatSilber did not avail himself of this document, at least in its entirety.As the preparedspeech, if any, which Silber actually used was not produced at the hearing, there are differ-ent versions as to what Silberdid say onthese occasions.P So far asthis record indicates, nobody left.After all, who could resist being paid tosee a moveon working time? 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD... As indicated above, it is not clear to what extent the events portrayedwere the result of poetic license rather than fact. . .Having viewed thetarred the petitioner with alleged reprehensible conduct of the Princetonunion.8Employee Phyliss Sheaffer gave a short description of the movie as follows: "Themovie showed all types of violence and a-baby getting shot -and picket lines and stufflike that."Employee Marilyn (Molly) Batdorf gave her description of the movieas follows:'This movie showed largely violence on the picket line.How the'catcalls andjeers and the rocking of cars.And I remember a minister, holding a gun and'he herded his family- into the basement of his home. I remember a car speed-ing down a darkstreet,[a] shot into the trailer- and hitting the baby, in-the headwith a bullet.That was just about it.,In his concluding "speech after the movie, Silber said-that he "wouldn't toleratesuch a thing as this to happen at his plant. That he would fight it all 'the way . .That he would fight this union with any andall legal meansavailable . . . even ifhe had to take it to the Supreme Court."He also- stated as a fact that some of theemployees had signed cards for two different unions and that this "would prove to -be a source of embarrassment . . .Who would be more embarrassed, the girls orthe Union when they found out that this had been done?" Silber continued: "Thatif enough girls signed cards that an election would eventually' be -held.Even if the 'Union won the election, he would never negotiate with them for the Company, hewould never havea union inthis plant."Silber warned: "That anyone caughtsoliciting for the' Union or participating in union activities during working hourswould definitely be fired."He said that "He couldn't afford to give raises at this timeand even if he could, even if the Company could afford-it, he wouldn't be allowedto give it because now that the Union is around everything is frozen.Hecouldn't even go out and paint the wash room because the Union would call this abribe."Silber concluded his speech by calculating the dues the Union would receiveat the plant at $1,600 a month "just to keep these guys in the alley [organizers]going.,,Early in July 1962 Supervisor Tamara Rahalewich inquired of employee DorothyWhitman at her machine as to what Whitman thought about the Union.WhenWhitman answered that she thought it was a good idea in view of the rates beingpaid, Rahalewich replied, "Well, if the Union does get in here I can tell you onething,we won't have as much work as we have right now."About July 11 Rahalewich sent Whitman to Silber's office about 1 p.m. whereshe found about 10 other employees who had been sent to the meeting by theirsupervisors.That afternoon until approximately 4 p.m. Silber talked about theproblems of the plant and about the improvements which had been made there dur-ing his tenure as general manager.He told the group to return the next morning.At the morning meeting Silber began talking about the Union and told the group,that he had a list of all the girls who hadsigned unionauthorization cards, that alot of employees had come to his house and had asked what they should do becausethey had been forced tosign theseauthorization cards.He ended the discussion bytelling the group that, "If the Union thinks they [Respondent] can't move the plant,out of town that [sic] they are mighty mistaken because they can." But he addedthat "He wouldn't let the Union in..He would go to the limits to keep it out."At another of these group discussions held about the same dates by Silber in hisoffice withsome11 other employees Silber told them, "Well, if the Union-getsin . . . he (Silber) can't guarantee our jobs.He may lose his job as well as uslosing our jobs. if the Union would make it, we would lose our jobs the sameas he would lose his job."On the afternoon of July 10, 1962, Respondent was sent the following telegram: -Please be advised that Local 108 ILGWU'has been authorized by a majorityof the employees in your plant at Lebanon,Penna.,in an appropriateunit con-sisting of all non-supervisory production personnel to represent them for pur-poses of negotiating a collectivebargainingagreement including terms relating8By a 3-to-2 votethe Board there set aside the election.Subsequentlythe Board again considered the effect of the' movie"And Women MustWeep"inCarl T.Mason Co.,Inc.,142NLRB480, with a similar result. ' BANNON'MILLS, 'INC.617to wages, hours and working conditions and union recognition. Please contactMr.'Sol Hoffman, Penna. organizational' director, ILGWU,- 303 Dauphin Build-ing,Harrisburg, CE 6-5389."-7---.`BANNON MILLS ORGANIZING COMMITTEE,PHYLLIS [Sic] SHEAFFER,ALMA LOWE,DOLLIE LOWE,ANNA SILLIK," ' f rMARGARET- KERKESSNER, -MARGARET' KETCHUM [sic],--ANNA BARLET '[sic].-On July 13, Silber had the machines-shut off and made a `speech to the entire'plant.He mentioned the receipt of the telegram, from the-organizing committeeand denigrated the signers thereof by asking "who they were to think that they-could represent the employees of the plant." , He -stated that he could have all thesigners arrested or could sue them all.His speech included the statement that hewould "never negotiate a contract or sign a contract with the Union." He then con-tinued by saying "that if an election was held he would not sign a contract with theUnion.As a result of his notsigning-.that then the Union would come in andsay 'Come on, girls, you walk.'Then they will take you out herein the Alley andyou walk . . . All the while when you are walking you have no funds coming inwhatsoever.But you still have to pay over $4.00 a month union dues . . . .Thereyou are girls.You could join my union for half price and you don't have to walk."Silber, during this speech asked, "Furthermore where would the Union find jobs for400 people?"He also told the employees that he had been told by-his attorneys thatitwould be an unfair labor practice for him to continue holding conferences withthe employees but that he had made- arrangements so that, if any employee wantedto see him, that employee could make an appointment with him through thesupervisors.Later that day Silber repeated, much the same speech to the second shift.Either that same day or the next day the supervisors began going through their,departments asking each employee if she would like an appointment with Silber.Supervisor Katherine Johnson asked.jemployee Ada Ketcham whether she wantedsuch an-appointment.Ketcham inquired as to the purpose of the conference. John-son answered, "So you don't have to air your views to the Union. Or if you haveany grievances or anything to the Union.You don't have to talk to those char-acters.You could go in and speak to Mr. Silber." Although Ketcham refused the.opportunity,many of the employees- did agree to accept the appointment as sug-gested by their supervisors.Supervisor Edna Fetzer 9 asked employee Alma Lowe if she wanted an appoint-ment with Silber.Lowe agreed:When Lowe appeared for her appointment sevenother employees were present at the, same, time.This discussion lasted from about1:30 to 4:30 p.m.During the course of the discussion Silber referred to a unionleaflet that had been passed around over the names of the union organizing com-mittee of which Lowe was one and stated, "I am not threatening you, Alma, but Icould have you arrested for this."Thus the, group discussions continued.About July 20 Supervisor John Penn of the cutters sent Joseph Ogurcak, the plant'soldest and probably the highest paid cutter who was also a member of the unionorganizing committee, to Silber in his office. Silber brought up the circulars of theUnion which were being signed by the organizing committee and informed Ogurcak -that he "could sue us because we were calling him a liar." Silber stated that hecould understand why Phyliss Sheaffer and Anna Sillik were members of that com-mittee because "they were just dumb" but he did not understand why Ogurcak wouldOgurcak explained that he was "trying to better himself- and get more wages" butSilber told him that he had gone as far as he could and could not get more raises.As Ogurcak was leaving, Silber said, "Joe, I guess I can count on you."A few dayslater Penn came to Ogurcak and said, "Joe, if there is anything I can do for you,well, we will do it for you."In the latter part of July, Silber's secretary, Trudy Steckbeck, sent Phyliss Sheaffer.outside the plant to meet Second-Shift Supervisor Mamie Watson who asked Sheaffer,Sometimes spelled F-e-t-e-z-e-r. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhy she wanteda union inthe shop and, after Sheaffer told, her why, asked thatSheaffer give Silber "another chance."Watson explained, "Look, Mr. Freydberg 10has other plants and one in North Carolina or Virginia and.that the Unionhad once tried to get in this plant down there ....He closed it down and re-opened it under a new name."Again in early August Mamie Watson told employee Doris Dengler that she,Watson, "hoped the Union didn't get in ... Because if the Union did succeed ingetting in we would all be looking for jobs . . . And that came directly from theFreydbergs.They said `they would close the plant down."'Later when Sheaffer asked Watson the source of her information that the plantwould close if the Union got in, which Watson acknowledged having told a numberof employees during this same period,ll Mamie answered that "Bert [Breit] toldher `that he had this conversation with Mr. Freydberg, Monday or Tuesday eveningof that week.Mr. Freydberg informed him that if the Union should get in atBannon Mills, he is going to close the plant."'Respondent answered the Union's telegram of July 10 by letter dated July 11 re-fusing recognition of the Union on the grounds that: (1) the possibility of theUnion's inclusion in the unit sought of departments "which may or may not beappropriate for representation by your union"; (2) the disbelief of the Union'smajority claim because allegedly another labor organization "was likewise trying tofool our employees" into joining it; (3) some employees had reported that. theywere being "coerced" into signing cards; and (4) Respondent would not be "a partyto depriving our employees of their lawful right to vote in a secret election."2.Trespass and telephone incidentsThe following evening, July 12, two events occurred simultaneously in adjoiningrooms at the Treadway, Inn located in Lebanon: a supervisor's birthday dinner forBert Breit in the dining room and a union organizing meeting in'the room adjoiningand separated therefrom only by a folding wall.Upon discovering Silber's presence at the birthday dinner, Sol Hoffman with twomembers of the organizing committee, Phyliss Sheaffer and Joe Ogurcak, approachedSilber where Hoffman requested that Silber grant recognition to the Union and thatSilbermeet with the committee next door. Silber refused, stating that he "wasavailable to any of our employees in his office during regular working hours."When Hoffman persisted, Silber sent for the manager of the Treadway Inn to stop"the disturbance."Hoffman and party returned to their own room.SubsequentlyHoffman and Organizer Belasco decided to drive to the nearbyBannon plant on the chance ofseeingSilber alone.Upon arrival at the plant, Hoffman attempted to enter the front door but found itlocked.The side door was also shut and locked.12He entered the plant throughthe rear receiving door which was open and in use.Hoffman walked straight throughthe plant toward the front or office section, nodding to Supervisor Charles Byers andstopping to inquire of Janice Kern if "Harry" was in.At the front Hoffman wasmet by office girl Mary Fick who informed him that Silber was not in and usheredhim out the front door.Evening Supervisor Mamie Watson immediately telephoned Silber about the in-trusion.Silber at once ordered Breit to return to the plant and take statements -from the employee witnesses. Breit did so.Although the episode lasted but a minute or two and was perfectly peaceful, Silberon the following day, July 13, hired the Lebanon law firm of Lewis, Lewis andErickson, of whom one Lewis was also then the district attorney and Erickson hisfirst assistant district attorney of Lebanon County, to represent Respondent in thematter.10 Freydberg is also intermittentlyspelledF-r-e-y-b-e-r-g in the transcript."Freydberg" and "New York" appear in this record to be mysterious, synonymous, and'highly important in the ownership of Bannon MillsAlthough Respondent's managerial'witnesses professed ignorance as to the exact relationship between the Freydbergs andRespondent, the employees generally. and Supervisor Mamie Watson in particular, con-sidered the Freydbergs to be the owners of Respondent.11whole departmentis "all ears."12 Both these doors bad posted 12- by 18-inch signsforbiddingtrespassing.The sign atthe front dooralsohad posted instructionsto ring a bell'for entrance. BANNON MILLS, INC.619About midnight on Sunday,July 15,Silber and Attorney Erickson sought a war-rant for criminal trespass against Hoffman,13 together with a commitment order,from Alderman Richard U.Schock.Although refusing the request at this unusualhour,Schock did issue the desired warrant and commitment order on the morningof Monday,July 16.These documents were delivered to City Detectives Roland and DeLeo.14A day or so later two other union organizers were arrested and lodged in the cityjail on suspicion of being Sol Hoffman.Attorney Louis Meyer,a former LebanonCounty district attorney, was hired and succeeded in securing their release.Meyeralso informed the officers where and when Hoffman would next be in Lebanon andoffered to have Hoffman appear and submit to arrest voluntarily.Hoffman appeared for a meeting at the time and place Meyer had given to thepolice.Policemen were stationed outside the meeting hall but Hoffman was notapprehended.After the meeting, Hoffman proceeded to city police headquarters,informed the desk sergeant there that he understood there was a warrant out forhis arrest,and offered to surrender.The officer in charge informed Hoffman that heknew of no such warrant and refused to arrest him. Thereupon Hoffman wenthis way.In their search for Hoffman Detectives Roland and DeLeo spoke to Louis Kolovani,bellman at the Treadway Inn, at the bar of the inn and requested his assistance inletting them know when the organizers who were living at the Treadway Inn werearound.Kolovani agreed.Whereupon Silber,who was sitting at the bar during thisconversation,handed Kolovani a $5 bill saying, "Here is something for trying tohelp.If you could find out any information to the meetings or anything likethat[Kolovani] should contact Mr.DeLeo or Mr. Roland."Kolovani again agreed.About 7 p.m. on July 19, Kolovani telephoned the detectives that there was to bea union meeting at the inn that evening and that Hoffman would probably be there.About a half or three-quarters of an hour later Detective Roland, equipped withdark glasses, appeared at -the Treadway Inn, went into the dining room, and haddinner.Although the union meeting was held,Hoffman remained undetected.About 11 p.m. that same evening while Kolovani was operating the switchboardat the inn, Organizer Pete Hugel placed a local call through the switchboard toMarilyn(Molly) Batdorf,an enthusiastic adherent of the Union employed at theRespondent's plant.At this same time Silber entered the lobby, went directly tothe switchboard,and inquired of Kolovani if any of the union men were around.Kolovani,who was holding the switchboard telephone still connected to the Hugelcall by his shoulder,indicated to Silber that Hugel was then on the telephone.Silber leaned toward Kolovani.Kolovani handed Silber the telephone.With onehand Silber put the telephone to his ear while with his other hand he got out hiswallet.Between 15 and 30 seconds later,Organizer Herman Sacknoff entered thelobby from Hugel's room,came up behind Silber,and inquired if Silber was"gettingan ear full." Immediately Silber'returned the telephone to Kolovani who dis-connected it and rushed to the kitchen for a few words with the Treadway Innmanager.1513Under Pennsylvania law a criminal trespass is a summary proceeding triable beforean alderman or a justice of the peace without the right to a jury trial.34 Also spelled D-a-14-o in the transcript.-15 Silber's testimony agrees with these facts in general but with explanations.Accord-ing to his testimony,Silber came into the Treadway Inn either to make a purchase of hisfavorite cigars which accounted for the fact that he "may"have had his wallet out or tomake a telephone call to his home which accounted for his having the telephone in hishand which,according to his testimony,he took fromKolovani "automatically" in a"reflex action"Neither explanation is convincing.The cigar counter was a considerablenumber of feet distant and around a corner from the switchboard.Patrons were per-mitted to use the switchboard telephone only when the nearby house telephone and twopay telephones were in use.None was busy during this episode..Silber's other defensewas that he"heard nothing."On the other hand, Kolovani's testimony was not only corroborated in large part butwas given with all the appearance of a witness telling the unpleasant truth.Accordingly,I must credit the testimonyof Kolovanias found above.Subsequently,Silberwas indicted under a Pennsylvania statute for this episode. Itwas on the basis of this indictment that Silber refused to answer questions when calledby Respondent as a witness on January 31, 1963. This indictment was nolle prossed priorto April 22, 1963. 620DECISIONS OF NATIONAL LABOR- RELATIONS BOARDAbout 6:50 a.m. on July 23; Lebanon City Police Desk Sergeant Shaffer 16 re-ceived a -telephone call from Silber, informing him that there was a warrant out-standing for the arrest of Hoffman; that Hoffman was at that time on the sidewalkoutside the Bannon plant,'and that Silber wanted Hoffman arrested.A'telephonecall to Detective DeLeo confirmed the fact that such a warrant was then at citypolice headquarters:Another telephone call from Bannon Attorney and AssistantDistrict Attorney Erickson ordered Shaffer to have Hoffman placed under arrest.Accordingly, about 7 a.m., as. the morning shift went to work, two officers from aprowl car following instructions from Sergeant Shaffer arrested Hoffman on the side-walk in front of the plant and took him to city-police headquarters..At this time Shaffer telephoned Erickson to determine what disposition to makeof the body of Hoffman because Alderman Schock "doesn't like to be gotten out ofbed before 10:00 or 11:00 o'clock in the morning." Erickson ordered Hoffmanheld in "protective custody" and confined in the. Lebanon County jail 17 to awaitthe availability of Alderman Schock.18-Thereupon the city police turned Hoffman over to the county jailer as ordered.Originally the county police ordered Hoffman to shower, to don jail clothing, andto be fingerprinted as required of sentenced prisoners. Subsequently these orderswere rescinded and Hoffman locked into a cell.in his street clothing without theshower or the fingerprints.Attorney Meyer promptly appeared at city headquarters and requested a copy ofthe warrant.Although Pennsylvania law requires that such copies be available at alltimes, no copy of this warrant was available at city police headquarters.19Hoffman remained thus in detention until approximately 11 a.m. when he wastaken before Alderman Schock and released on $50 bail. On July 27 Hoffman wastried before Alderman Schock without a jury, found guilty, and fined the maximumfine of $10 and costs-of $9. Pending appeal Hoffman was released on $50 bail29The evidence shows without contradiction that throughout this period and de-spite the imposition of the no-solicitation rule, Respondent had its floorgirls pass outa spate of leaflets prepared by Respondent to the employees during working hours,;n the plant.Two of these leaflets were as follows:GUILTY!SOL HOFFMANWas Found GuiltyBy Alderman Richard Schockof-Trespassing in thePlant of Bannon MillsOn the NightofJuly 12th Between8-9 P.M.and the second read as follows:-UNION ORGANIZERPOSTS BAIL INTRESPASSING CASE19Respondent'smotion to correct'the record in the spelling of the sergeant's name ishereby denied as the transcript is correct.The remaining corrections proposed in saidmotion now marked "Exhibit TX-6," and admitted in evidence, are hereby allowed.17Lebanon city police headquarters and Lebanon County jail are two separateand dis-tinct organizations.City policeheadquarters at this time had some eight detention Celleof its own.>eAlthough'there were in all nine aldermen in the city of Lebanon, Including Schock,with jurisdiction to handle this matter, Erickson testified that he preferred to use Schockbecause he, Erickson, had "a great deal of confidence in [Schock's] ability."10 As Sergeant Shaffer put it. this proved "rather humiliating" and "the Chief of Policeof the City of Lebanon took one of the worst bawling outs that anyone would ever takethrough negligence on our part to have duplicate transcripts and duplicate warrants inour department."As a result Sergeant Shaffer, with the chief's consent, set up a newfiling system for the city police.zo Prior to April 22, 1963, and prior to the hearing on appeal, this prosecution was alsonolle prossed BANNON MILLS, INC.621A union organizer'posted $50 bail -before Alderman Richard, U. Schock thismorning to await further action on a- trespassing charge resulting from allegedunion'activities`at'Bannon Mills, -Seventh and Union Streets.SolHoffman,a general organizer for the International Ladies' GarmentWorkers Union,posted the bail after he -had been picked up and jailed by citypolice-who served the warrant.Hoffman reportedly works out of the Union'sHarrisburg office.- ,-.It is alleged Hoffman illegally entered on the factory premises July 12.,Reprinted FromLEBANON DAILY NEWS-of Monday-July 23, 1962 -.3.Thewage increaseThe hearing on the Union's representation petition was scheduled for 10 a.m. onAugust 3, 1962, in Harrisburg.On the evening of August 2, Silber spoke at a meeting of supervisors.After firstattempting to ascertain from them how many employees had been subpenaed bythe Union to attend-the R'hearing the next day, Silber ordered that "The girls thatdid have subpenas should show them to their supervisors before they would beallowed to attend the meeting."-He then said that"Perhaps the girls that go to themeeting should be called by their supervisors and to tell them that they would haveno work on Monday. That would do them good to have a day or so off from workbecause that would hurt them the most . . . . That it would hurt [Phyliss Sheaffer]the most to lose a day or so of pay because she was used to making high earnings."He instructed the supervisors further that"If the Union continued and they did getin, of course,that would not mean immediate raises for the girls because you couldalways say the company can't afford it . . . . They would fight the Union witheverything,any words, anything he could possibly get his hands on, right down to,the bare tooth."Also thatsame evening of August 2, Respondent's supervisors, Esther Doupel 21and Bea Mumford,22 called upon employee Rosanna Metz at the Metz home. Thesesupervisors toldMetz that they wanted her to do something which would not gether "into trouble."They invited Metz to have breakfast the next morning withHarry Silber at Silber's home at 6 a.m. After Metz had accepted,Doupel used theMetz telephone to call employee Rae Hoffer who worked under the supervision ofDorothy Cavalier.Over the telephone Doupel told Hoffer that she wanted to askHoffer something which she was not even to tell her companion in her car pool andthen invited Hoffer to the breakfast at the Silber home.Hoffer refused.Duringher conversation with Metz,Doupel stated,"The day after tomorrow what Harryhas to give the girls they can'twant more than that."The next morning Doupel drove Metz to the Silber breakfast where they werejoined by their host and Supervisor Bea Mumford with employees Lillian Manz,Doris Donmoyer,Helen Schauer,and Margaret Arnold.At breakfast Silber told his guests that that morning he was going to make aspeech and tell the employees of the new wage increases and extended benefits hewas giving them and that he was sure"That the girls would be well satisfied withwhat he is going to do....After I am finished,here [is]what I want you girlsto do . . .Janice Kern.. .willmake a speech...I am sure she will becauseshe is a good friend of mine.She is an individual that don'thaveanybodyworkingunder her . . . After she is through making her speech he wants us to take apaper and get the girls to put their names on it."At this point Metz remarked,"Arlene 23 won't let me take a paper around becauseI tried it once before."Silber's answer to that was "She will this morning."Sometime after work began that morning the machines were shutdown and thegirls assembled in the sewing room so Silber could make his speech.Silber told theemployees that he had to'attend the R case hearing in Harrisburg that morning "butthat can wait . . . . The Union might think that he was trying to buy his girls bydoing what he is going to do right now.but he was going to do itanyway."Silber then proceeded to tell the employees that he was increasing the minimum wageto $1.25,raising the piece rates, giving greater hospitalization coverage; adding moreholidays,and letting the employees take out a "Christmas club" plan at 4-percentinterest.n Also spelled D-o-u-p-l-e inthe transcript.22Neither Doupel nor Mumford testified at the hearing.'3 "Arlene" refers to Metz' supervisor, Arlene Gingrich. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs Silber wasoutliningthese newbenefits,Respondent'sAttorney Granville Alley,Jr., rushed up and said, "Harry, you can't do this," that Silber "should not do it atthistime" 24to which Harryanswered,"I am goingto-do it anyway even if I get myhead chopped off."Silber ended his speech shortly before 10 a.m.25 by telling the employees that theywould have to work harder "to convince New York" that this was the only way.Soon after Silber's departure, as prophesied at breakfast, the power was againturned off on the machines and Silber's "good friend," Janice Kern, spoke to theemployees over the plant loudspeaker system located in the office.Kern told theemployees "that she wants to keep her job. That she worked there along time andthat she wants to keep it. She is sure we all do too. That we should show thatwe appreciate Harry . . . . That we should show our appreciation of what we thinkof Harry.That we all want to work there.We don't want the plant to move out oftown.We should show our appreciation and put ournameon the piece of paperthat they were going to pass around."Kern also stated that "She thinks that Harry has went to the limit.That weshould give him another chance . . . .Mr. Silber didn't know a thing about this.But they were going to pass a paper around and [in] each individual department forthe girls to sign who wanted to back Harry."As Kern was speaking, Supervisor Arlene Gingrich,also asprophesied at breakfast,not only made no objection but, in fact, handed Rosanna Metz a piece of yellowpaper for her to circulateamongthe employees for their signatures.Metz andother employees, without let or hindrance from any supervisor, thereupon proceededto circulate these yellow papers, one of which at least was headed "Back Harry,"among the employees for their signatures. Supervisor Cavalier, in fact, instructedMetz to circulate her petitionamongthe employees under Cavalier's supervisionbecause employee Rae Hoffer in her line had refused to do so.Some few employees refused to sign. Supervisors Cavalier and Mumford went tothose who refused and asked why they would not sign. One argument Doupel usedin her vain attempt to secure employee Malin's signature was that "You know hecould if the Union comes in, Mr. Silberisgoingto close the plant."Respondent'sproduction manager, Herb Friedman, spoke to at least one employee trying to secureher signature to the petition. In another instance when employee Mary Yeagleypersisted in her refusal tosigneven after importuning by Cavalier and Mumford,Janice Kern came to Yeagley's workplace and instructed Yeagley "to come backto [Kern's] office and talk to her alone."This solicitation of signatures continued throughout most of that morning.Fromtime to time Kern would make reports over the loudspeaker system as to percentageof girls in each line or department who had signed.On one occasion Kern alsoannounced over the loudspeaker system that "she talked to Mr. Freydberg on thetelephone and that he was backing Harry in everything he said,- that he was comingdown to change the prices on the work."Between 3 and 4 p.m. that day Silber returned from the Harrisburg hearing whereRespondent had agreedto a consentelection and made another speech to the dayshift in which he told the employees that "He was really surprised at what had takenplace.That he didn't know a thing thatwas goingon . . . He just couldn't be-lieve it.That the girls would do what they did."He also said that he "was sothrilled that everybody shows how much they appreciated what he did . . . andthat we were all back of him . . . he was so surprised and glad that everybody actedlike that."When Molly Batdorf, who was employed on the evening shift and who had at-tended the Harrisburg hearing, punched into the plant about 5:35 p.m., she foundDay Supervisors Olive Shiner, Bea Mumford, Dorothy Cavalier, Katherine Johnson,Tammy Rahalewich, and Arlene Gingrich all standing around although their shifthad ended at 4 p.m.About 6 p.m. the power was shut off in the plant and the employees assembled be-cause Silber wanted to make another speech.At thistimeSilbersaid,"What ahard day he had had and a hard night. He had hardly any sleep because of thishearing.That his reason for calling us together was to tell us that he had a plan to-discuss with us.When he does discuss this plan he knows that the Union willrun to the Labor Board and file unfair labor practice charges because he is doingthis.Well, what is another charge?.He is a law abiding citizen.Thatsince the Union put out this challenging,leaflet he felt he was free to go ahead andraisethe rates."24This testimony remained uncontradicted in the record25 Silber and Alley did not arrive at the hearing in Harrisburg until well after 10 o'clock.It is a 40-minute drive from Lebanon to Harrisburg BANNON MILLS, INC.623At this point Molly Batdorf interrupted him by saying that he had not given allthe union leaflet demanded.26oSilber answered, "Well, if [he] went ahead and gave all that was given at theDi-Anne that would be the same as admitting the Union to the plant."Batdorf then inquired as to why Silber had waited until the day of the R case topresent this plan.Silber answered this by saying, "Molly, all I can tell you that it was in the booksince last February.However, the Union prevented him from giving it, but nowhe felt he was free to do so . . . If he is breaking the law, what is anothercharge? . . . He was going to go ahead and do it . . . . Let the lawyers take careof the law.My main concern is with my girls."Silber continued his speech by saying, "He was very touched and overwhelmedand surprised when he got back from the hearing to learn that the whole day shiftsupported him 100 percent.Him and his new wage and benefit program . . . . Hefelt sure we too would be happy with this program."Silber then proceeded to list the increased wage rates, the increased insurance, theincreased hospitalization benefits, the increased maternity and surgical benefits, theadded holidays as well as the Christmas club, and promised to bring in engineers tostudy the piece rates but that the employees "weren't to be too upset if this didn'twork out right away."Silber summed up by saying that these increases would cost about $150,000 butadded that "if the Union got in it would cost 16 percent above that yet.That wewould have to work very hard to help pay for these increases. By working hard wewould help him convince New York that this was the only way to get rid of theUnion. .He'd made mistakes before and he is sure he will make mistakesagain.However, he feels this was the best mistake he ever made and he was willingto pay for it."Soon after Silber's announcement had ended, the above-named supervisors to-gether with an employee named Helen Stone, who was wearing a white sailor's hatwith the words "Honest Harry's Union" inscribed on it, circulated among the em-ployees with the familiar yellow sheets of paper asking the employees to sign thesame.Night Supervisor Mamie Watson was similarly engaged as was Night Super-visor Charles Byers.This endeavor consumed about a half hour after which theemployees were sent back to work.About 8:30 p.m. the employees were again told to turn off their machines asSilber wanted to make another speech.This time he said, "He just got a report thatthe Union was very shook up since they heard about this new plan . . . . Theywere calling an emergency meeting which was to be held immediately after work atthe Steelworkers' hall.He is predicting that the Union would now run scream-ing to the Labor Board that this is an unfair labor practice to give these raises.Andhe even predicted that they would withdraw from the election . . . .He wantseveryone to know that the girls who took part in union activities, those who signedcards and got on the Committee he is sure that we did so in good faith. That therewould be no harassment or intimidation or coercion by any supervisors or manage-ment . . . . He will even go on record before the entire night shift of 40 to 50 girlsthat there would be no reprisals or no revenge taken on this-on these girls.He issure thatno onewould lose their jobs through firing or that their job would betaken away.As Molly [Batdorf] implied that I timed this just right.Butthis isn't so.This is an honest attempt.Now, that he offered this wage he felt thatthe Union was unnecessary. . . . That the Union was using job security as a weaponand nothing else."Silber also assured them at this time that "He is sure that on Monday morningthat when we came in that we would find posted on the bulletin board.signedby me [Silber] all these benefits that he mentioned.That they would be in effectimmediately . . . .The Union would accuse him of buying votes in the coming16Both Silber and Batdorf were referring to a union leaflet over the names of Sol Hoff-man and the Bannon Mills organizing committee circulated shortly prior to August 3which contained the following:ANOTHER CHALLENGETO HARRY SILBERHarry Silber has been telling the girls everything isfrozen.In fact he can't evenpaint the wash room now. TheILGWU statesfor the record,if the Company paysimmediatelyALLthe benefits that DI-Anne gets, we will not complain to the LaborBoard.744-670-65-vol. 146-41 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectiofl . .This isn't so, that he is merely trying to correct legitimate griev-ances...He was again overwhelmed the way the night shift supported him. Theysupported him 100 percent."Production on the night shift that evening was about 50 percent of normal.How-ever, the employees were paid for their time.On Monday, August 6, 1962, the Respondent posted two notices upon the bulletinboards of the plant.The first of these stated in pertinent part:NOTICE TO ALL EMPLOYEESUnless the Union backs out between now and then .An Election will be held-On Thursday afternoon August 16, 1962between 3:15 p.m. and 5:00 p.m.in the new lunchroom.The second notice stated that "Effective Monday, August 6, 1962, the followingchanges in fringe benefits, guaranteed minimum and piece-rate adjustments will takeeffect."This notice listed all the wage and other benefits Silber had described in hisAugust 3 speeches.A few days thereafter the floor girls and supervisors passed out to the employeesin the plant a circular over the name "The Fighting Bannon Workers" 27 reading inpertinent part as follows:ATTENTION ORGANIZATIONAL COMMITTEEATTENTION PLEASEWe would like to know what unfair labor practices you are talking about?A. Do you mean the 3 breaks that are given to us each day consistingof 10 minutes a day or 21/2 hours a week??B. Do you mean the 1-2 or 3 weeks vacation with pay??C. Do you mean all the other benefits that every one of us employees,including the Bannon Mills Organizational Committee, will tell you thatwe are getting??Now we ask you this question, and we want an honest answer-What morecan the union give us that the Company hasn't given us already?How can theCompany afford to give us more than they have already given us?What goodis a union is [if?] we haven't the work to pay our union dues??In a talk to the employees about this time Silber stressed the high salary heclaimed Hoffman was making and of the dues and offered to show any of the em-ployees the official salary lists.Phyhss Sheaffer accepted the invitation.Duringthe conversation at this time Silber told Sheaffer, "I hate unions. I am going to doeverything I can to prevent it from coming into this plant."4.The August 8 demonstration and repercussionsBeginning about 6:30 a.m. on August'8, about 15 of the Respondent's employeesdemonstrated outside the plant against Respondent's unfair labor practices by hand-ing out leaflets and carrying picket signs.The leaflet passed out at this time read inpart as follows:IT'S THE LAW!Why are we demonstrating?1-We are protesting many unfair labor practices committed by the Company.2-That is, intimidation, coercion, threats and misleading promises.3-Silber has said himself that he does not care about "breaking the law."About 9 a.m. three of the demonstrating employees Elsie Geist, Katherine Knapp,and Margaret Ketcham left the demonstration, went into the plant, and were promptlyput to work at their regular jobs.About 11:30 that morning the employees were told to shut down their machinesso Silber could make another speech.This time Silber said "that he did nothing toprevent the three stooges from coming into work in the morning."And then toldthe employees, "If they were afraid to go out at lunch time that he would have theirlunch brought in.He would give the, supervisor what you wanted for lunch andthey would relay it to one of the restaurants in town and they would take care ofit.You didn't have to go outside the door and pass the demonstrators."27Apseudonym for Silber, Janie Kern,and Respondent during this period. BANNON MILLS, INC.625When Ketcham punched out for the lunch recess from noon until 1 p.m., she leftwork on her,machine still to be completed.About 15 minutes to ,1 that afternoon Phyliss Sheaffer and the rest of the demon-stratorswho had continued their demonstration up to this time, abandoned thedemonstration and entered the plant prepared to punch in and to return to work.Ketcham,who had finished her lunch at home,was with this group as they enteredthe plant.The group was met at the timeclock by Production Manager Herb Friedman, whorefused them the right to punch in and go to work on the grounds that,"There wasn'tany work available for them."Sheaffer asked if they were fired.Friedman answeredthat they were not fired,that there was no work available for them and that theywere to report for work the next day at 7 a.m.When Ketcham pointed out that shehad worked that morning,Friedman replied that"There is no work available forany of you."This conversation occurred about 5 or 6 feet from Sheaffer'smachinewhich was not being operated even though the line in which Sheaffer worked was atthat time operating an overtime period from 12:30 to 1 p.m. so that there musthave been work available.Sheaffer carried the matter to Silber who reiterated that they were not fired, wereto report the next morning,and added,"We do not run this plant to suit you.Weoperate this plant from 7 a.m. to 4 daily."Elsie Giest was the only one who had participated in the demonstration who waspermitted by Respondent to work that afternoon.Even Ketcham who left work tobe done in her machine when she went to lunch was told there was "no work."During the course of the demonstration that morning,Hoffman and OrganizerBelasco asked Silber if he was ready to negotiate and sign a contract with the Unionand get"this thing over with."Silber retorted that,"When the day comes that hairgrows in the palm [of the hand],that is the day he would sign a contract and notbefore."When Molly Batdorf,who had been among the demonstrators that morning, re-ported for work as usual on the afternoon shift that evening, she noted three daysupervisorswere present, Tammy Rahalewich,Olive Shiner, and Bea Mumford.Batdorf punched in and began work.Not long after the shift began,employee Agnes Pesta,whose machine was locatedjust behind that of Batdorf's,asked Batdorf a question.As Batdorf turned toanswer,Supervisor Tammy Rahalewich rushed up shouting:"Marilyn,turn around,shut up and get to work."When Batdorf answered,"Tammy,my God,this isAmerica," Rahalewich'answered in a rising tone, "I don't care what it is.Turnaround,shut up,and get back to work."To this Batdorf said,"My God,just be-cause I am for the Union and have a union button on . . . I still have my freedomof speech."After Ralahewich reiterated these orders,"That is right,Marilyn,from now on the only time you are allowed to speak is onyour break."Both Pesta and Batdorf thereupon asked to see Silber.About 7:25 p.m. Batdorf was notified that she could have an audience with Silber.Night Supervisor'Mamie Watson accompanied Batdorf to Silber's office. Silber ex-plained'that heChad Watson there "as a witness as to what he was going to say" toBatdorf.When Silber attempted to explain the incident in the sewing room on theground that"Tammy just got a little excited," Batdorf refused to "buy that" andstated that she felt "that he had [Rahalewich] there to watch me and she was toldto pick on me." Silber denied the accusation and turned the conversation by tellingBatdorf that she "was a natural,born leader, and that he only wishes that I wouldlead them in the right direction.That if I would lead them in the, right directionand switch sides.I could save the whole plant...If you would switchsides I. [Silber]would give you a supervisor's job. I would send you to supervisors'school for which you would get a certificate. ..That if I could figure out a betterway tohand andhem pants he would give me the biggest bonus the Company everoffered."Batdorf then told Silber"that no one ever talked non-union to me.That theyavoid me like the plaugue."To this Mamie Watson said,"She couldn't for the lifeof her understand how [Molly].ever got mixed up with the Union and how I everfell for theirline."...Thisconversation lasted for some 3 hours during which Silber contended that theUnion.and the Amalgamated Union had closed a number of other shops in the area.Batdorf did not report for work the following day.Watson telephoned to find outthe reason and was told that Batdorf was suffering from mental exhaustion but wouldbe in on Friday. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Batdorf reported for work on Friday, August 10, Watson asked if she wantedto talk further about the supervisor's job.Batdorf refused the offer.On August 14, Watson sent Batdorf to Silber's office where Silber asked what sheknew about "this dissonant group within the ILG."When Batdorf denied havingany knowledge of the subject, Silber said, "Molly, I am sure this is the first time weever had any differences . . .Well, if we can't iron out our differences when thisisallover you *and I will have to get a divorce and this will break my heart."Finally Silber asked, "Molly, what else can I tell the girls?"When Batdorf knewof nothing, Silber said, "Well, coming from [Molly] it might help sway them moreto his side." Silber ended this interview by cordially inviting Batdorf to come back tohis office anytime.28On August 9, 1962, the Union simultaneously filed unfair labor practice chargesagainst Respondent and a request to withdraw its petition for certification.OnAugust 10 the Regional Office granted the request to withdraw the petition.On or about August 10 Respondent caused to be published, over the signature ofHarry A. Silber, its president, and distributed to its employees in the plant, thefollowing leaflet:IT'S THELAW!THE CONSTITUTIONTHE BILL OF RIGHTSGUARANTEE YOU THE RIGHT TO VOTEIN A SECRET ELECTIONNOELECTION!!SPECIAL BULLETINThe union has demanded that the National Labor Relations Board with-draw their Petition for an election at this plant!The Union has weasled out of the election as we predicted they would!!They don't wantyouto vote!!WHY? Because they know that if your vote were inTHE UNION WOULD BE OUT!SOL IS TRYING TO SNEAK IN AGAIN .. .He knows he will lose all of your dues (and your vote)Like all "Poor Losers" they are now crying "UNFAIR"HOW?Because-We harassed youInto accepting wage increases.We intimidated youInto accepting increased benefits.We coerced youInto taking more vacations.-AS WE HAVE SAID, SO OFTEN-"We will not be a party to depriving our employees of their RIGHT TOVOTE by secret ballot as to whether they do or do not want to be representedby the International Ladies' Garment Workers Union"We will carry this fight for your rights up to the Supreme Court if necessary.BANNON MILLS, INC.,HARRY A. SILBLR,President.About 9:30 a.m. on August 22, 1962, the power for the machines was shut off andSilbermade another of his speeches. In this speech he said,As you know the National Labor Relations Board is now into the picture be-cause of the Union's stopping the election and filing these charges.AstheNational Labor Relations Board is government supervised . . . they areneutral.They are not for management and they are not for labor . . . I canassure you they are not for management. . If they come around to visitsome of you girls in your homes .. if they try to force their way into yourhomes you do not have to see them. But this is your right . . . . And, if youwant to see them . . . just tell the truth.28Neither Silber nor Watson made any attempt to deny or explain this testimony byBatdorf. BANNON MILLS, INC.627He added,"That if there is anybody thatsigned an authorizationcard for the Unionif they feel that they were sorry they did it, that they would just have to give theirnamesto him and he would see that their card is voided." Referring to the electionSilber said, "The Union had canceledthe election.He wanted the election buthe wantedthe girlsto have the right to vote so the Union stopped it . . . .He wantsus girlsto' have the right to vote."Once again on November 12, 1962, the power was shut off and Silber again spoketo the employees.This time Silber said,That he wanted to stopsomeof the rumors that were being spread about fromrumormongers.He assured us that we would get a turkey for Christmas . . .The National Labor Relations Board hearing will be coming up in Janu-ary . . . . He had dealings with this type of hearing before.He willnever negotiate a contract with the Union as long as he is in charge of theplant. .He would never hold an election at his plant.He wouldn'tnever sign a contract with the Union as long as he is in charge of thatplant . . . .He wants a secret ballot election.He wants us girls to have aright to vote by secret ballot.He will never deprive us of that.That hewants.That there would be an increase in rates inthe minimum rateat the plant in January.As of early January 1963, Respondent in fact did increase the minimum rate atthe plant from $1.25 per hour to $1.35 per hour.On January 3, 1963, employee Rosanna Metz informed Supervisor Mumford thatshe had been interviewed by a Board agent between Christmas and January 1, 1963,and that the Board knew about the August 3 breakfast at the Silber home.,On January 4 Metz was sent to Silber's office where Silber inquired as to whatMetz had told the field examiner.Metz answered, "I told him I don't know nothing."Whereupon Silber replied that Metz "should just keep telling him that [she] don'tknow anything."Metz told Silber that questions were asked about Janice Kern andothers.To this Silber said, "Well, Janice Kern wasn't out to the house but neitherwere you ..You don't even know my house number." 29The instant hearing began on January 7, 1963.5.The September 7 incidentAbout 10:30 a.m. on September 6, 1962, Phyliss Sheaffer whowas not feeling wellthat day told Floorgirl Katherine Reich she wasillandaskedpermissionto take theafternoon off.Reich 30 reported this request to Supervisor Olive Shiner who, havinga busy schedule that day, said, "Gee, I don't know." Shiner thereupon went toSheaffer's work place.At this point one of the rare factual conflicts in this recordoccurred: Sheaffer testified that when Shiner appeared, she told Shiner that she wasgoinghome at noon because she was not feeling well and that Shiner answered,"Well, I can't give you off ..I got orders that I dare not give anyone off,"whereas Shiner testified that, when Sheaffer told her only that she was taking theafternoon off, Shiner asked if she had "any excuse" to which Sheaffer replied, "Justtell him I am just taking off" without everstatingthat she was ill 3iShiner thereupon reported to Production Manager Herb Friedman that Sheaffer,just said she was taking off that afternoon.Friedman ordered Shiner to so reportto Silber.Silber approached them at that time and upon hearing Shiner's reportsaid,"Let's give her the day off without pay."Admitedly that afternoon Shiner learned from employees who, according toShiner, "volunteered" the information to her that Sheaffer was in fact sick, a factShiner also reported that afternoon to Herb Friedman.On Friday, September 7, when Sheaffer reported back for work,Shiner sent herto Herb Friedman who asked why she had taken the afternoon off and then informedSheaffer that she would have to have a doctor's excuse before she could return to29There was no cross-examination of Metz nor contradiction of her testimony regardingthe August 3 breakfast meeting30Reich was not called as a witness31As subsequently Shiner admitted having received the information that same afternoonthat Sheaffer was ill, I would consider the resolution of this conflict immaterial except forthe fact that at the hearing Respondent apparently considered Shiner's alleged lack ofknowledge to be a defense. I credit Sheaffer's version because she, like Batdorf. provedthroughout her testimony to be a very honest witness. Shiner's testimony, even of theevent in question, was not convincing. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork.This was the first time in Sheaffer's 111/z years of employment with Respond-ent that a doctor's excuse had been necessary before returning to work. Sheaffertold Friedman, "I will look like a fool going [to the doctor] for it but that is yourwish I will fulfill it."Sheaffer reported for work on Monday morning with a doctor's excuse and waspermitted to go to work.That same morning Silber ordered Shiner to make awritten memorandum of this incident32B. Conclusions1. Interference, restraint, and coercionIn a number of respects the instant case is unusual, if not positively unique.The question here actually is not whether Respondent committed acts of inter-ference, restraint, and coercion in violation of Section 8(a)(1) of the Act.Thecommission of such unfair labor practices appears to have been practically admitted,especially in at least two instances: (1) the group antiunion seminars held by Silberin his office which Respondent's own attorneys informed him had to be discontinuedas illegal, and (2) Silber's August 3 announcement of wage, etc., increases whereAttorney Alley apparently shocked by the blatancy of the unfair labor practiceshouted out: "Harry, you can't do that." In both instances I must concur with thelegal opinion thus expressed by Respondent's attorneys.Furthermore the almost innumerable instances of violations of Section 8(a)(1)by Respondent spelled out in the testimony of General Counsel'switnesses,in gen-eral by Pliyliss Sheaffer and Molly Batdorf, two most impressive witnesses, as wellas by other witnesses, remain almost without exception uncontradicted and corrobo-rated throughout this record.As witnesses, Sheaffer and Batdorf were each explicit, concise, factual, truthful,and convincing.On the other hand, Silber, the chief actor for and on behalf ofRespondent, when he finally took the stand, sought only to explain-not deny-thefacts.As a witness he proved to be suave, loquacious, and rambling but implausibleand unconvincing.During the hearing itself Respondent's trial attorney, as a good attorney andrealist, actually did not attempt to contest most, if any, of the myriad of violationsof Section 8(a)( I) of the Act but, on the other hand, did seep vigorously to preventthe possibility of a remedial order requiring Respondent to (recognize and bargainwith the Union based on these violations of Section8(a)(1).Hence the only real issue presented here is as to how these acts of interference,restraint, and coercion against its employees covering the extended period fromJuly 5, 1962, to January 4, 1963, can be remedied.33The question of remedy willbe discussed in the ensuing section of this Intermediate Report.In any assessment of Respondent's acts and statements as constituting inter-ference, restraint, and coercion, it must be remembered that Respondent and Silber,itsmain if not only actor, without contradiction "hated the union" and would fightitby any and all "legal" means including the "bare tooth."While Silber expressed this "legal" limitation to his opposition in his original state-ment thereof on July 5, 1962, he forgot to include the same limitation in his many.subsequent reiterations of that opposition.Furthermore, regardless of that, the factsprove that Silber's conception of "legal means" differed radically from that held bythe Board and the courts.The facts here prove:(1)On July 5, 1962, Silber began his campaign of interference, restraint, andcoercion by showing the film "And Women Must Weep" to all Respondent's em-ployees during working hours in order, as he put it, for the employees "to see exactlywhat we have to do when we belong to a union." Silber misrepresented the movieto the employees as being a true story of the strike with the scenes being performedby the actual participants therein.By thus presenting this movie, Silber tarred theUnion with the same brush as the movie company had applied to the fictionalizedunion in its drama.The effect of this presentation on employees was well describedin the Board's R case decisions inPlochman & Harrison-Cherry Lane Foods, Inc.,ffiThis memorandum was not present at the bearing.mActually the 8(a)(3) violations herein are minor and insignificant except as a partand parcel of Respondent's whole campaign of coercion to prevent the Union from obtain-ing bargaining rights in the plant.Theveryfew dollars of lost wages would be an ex-ceedingly small purchase price for the time gained by Respondent. BANNON MILLS, INC.629140 NLRB 130, andCarl T. Mason Company, Inc.,142 NLRB 480. (Having viewedthe movie, I agree with the majority opinions and particularly the concurring opinionof the Chairman in theMasoncase.)Respondent seems to defend here on the ground that attendance at the movie was."voluntary"-Silber did say the employees did not have to stay.However, Respond-ent both invited and paid for their attendance.An employee rarely has the oppor-tunity to get paid for seeing a free movie.I find that the presentation of this film during working time to a paid audience ofall the employees under the circumstances existing here, both alone or in conjunctionwith other events herein, to be a violation of Section 8(a) (1) of the Act 34(2) Promptly after the organizing campaign began, Respondent promulgated, ver-bally and by posting, a rule against union solicitation during working hours. Silberthreatened that anyone violating such rule would be discharged.The rule is a viola-tion of Section 8(a)(1) both in its promulgation and its enforcement. It was toobroad covering as it did the employees' break periods. It was also discriminatorilyenforced in that Respondent, its supervisors, and Janice Kern, its agent, were per-mitted to solicit against the Union during working hours in the plant, even over theplant public address system, without objection.Therefore, I find both the promulga-tion and enforcement of Respondent's no-solicitation rule to constitute interference,restraint, and coercion in violation of Section 8(a)(1) of the Act.(3) There can be no argument that Silber's promise of a supervisory position toMolly Batdorf, conditioned,as itwas, upon her "switching sides" from prounion toRespondent's "side," constituted interference, restraint, and coercion within the mean-ing of Section 8(a)(1) of the Act.Nor can there be much, if any, argument thatSilber's statement to Batdorf a few days later that, unless they could compose theirdifferences over union representation, they would have to be "divorced" was, in fact,a thinly veiled, but well understood, threat of discharge because of Batdorf's con-tinued prounion sympathies in violation of Section 8(a)(1) of the Act.(4)Also Respondent's attempt to frighten all members of the Union's organizingcommittee named in the telegram of July 10, 1962, into abandoning the Union bythreatening each with arrest or a lawsuit constituted interference with their rights.This is especially so as the announcements were made publicly by Silber before allRespondent's employees.This announcement coupled with Silber's announcementthat Respondent knew all the employees who had signed union cards was clearly in-tended to' coerce all employees interested in the Union into abandoning it for fear ofarrest, lawsuits, or discharge, all in violation of Section 8(a)(1) of the Act.(5) Silber, Supervisors Mamie Watson, Esther Doupel, and Katherine Johnson, aswell as Agent Janice Kern, also threatened the employees that, if the Union suc-ceeded in organizing the plant, the plant would be closed down, the employees as wellas Silber would lose their jobs or that there would be less work to do. These threatswere intended to prevent the employees from enjoying their statutory freedom tojoin the Union and thus constituted violations of Section 8(a)(1) of the Act.(6)The practice of Respondent in holding private group discussions with 10 or12 employees selected for the purpose by the Respondent in Silber's private officeor in the plant cafeteria in order to permit Silber to influence these employees awayfrom their adherence or activity on behalf of the Union by showing Respondent'sbenevolence and the Union's malevolence is violative of Section 8(a)(1).TheBoard and the courts have condemned this practice, similar to "brainwashing," on aplantwide scale under circumstances similar to those present here.Even Respond-ent'slegal advisers found the practice illegal and advised that it be abandoned.Theevidence here proves that Silber, despite this sound legal advice, in fact continued thepractice under the thinly veiled disguise of having the employees "request," withsupervisory urging, conferences with him. I find both to be violations of Section8(a)(1) of the Act.(7)The publicly made suggestion, whether true or false, by Silber to the em-ployees on at least two occasions that Respondent knew all the employees who hadsigned union cards, which the Union had assured the employees would be kept secretfrom Respondent, could only imply to the employees that Respondent was engagedin illegal surveillance of union activities and, in addition, cause fear of dischargeamong those employees who had actually signed cards for the Union for having doneso.Both are further violations of Section 8(a)(1) of the Act.84 At the reopened hearing on April 22, 1963, the last day of this hearing, Respondentsought to eliminate this matter from consideration as an unfair labor practice on thegroundthat the movie was not specifically mentioned in the complaint.This technicalobjection came both too late and was otherwise invalid as the pleader need not plead allhis evidence. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD(8) In the telephone episode at the Treadway Inn, Silber was caught inflagranteddlictu.Surveillance by any other means has always been condemned by the Boardand the courts.Similarly I must find that surveillance of union activities by tele-phone also is a violation of Section 8(a)(1) ofthe Act.(9)Although Hoffman who was deprived of his personal freedom for a 4-hourperiod would no doubt disagree,the trespass incident is of no real importance exceptto indicate how far Silber and Respondent were prepared to go to demean anddenigrate the Union and its officials and thus attempt to undermine the Union inthe minds of Respondent's employees.For this purpose Respondent caused leafletsdescribing each step in that sordid and sorry episode to be distributed to the em-ployees in the plant during working hours to denigrate the Union and its leadership.The actual facts of that so-called trespass were definitely not worth the time, money,or effort spent thereon by Silber, Respondent, their attorneys, Alderman Schock,and the police except as an attempt to demean and denigrate.Because of the obviouspurpose behind, and use made of, the episode by Respondent, I must find it to con-stitute another violation of Section 8(a)(1).(10) The "spontaneous" solicitation of support for "Harry," carefully planned andprepared by Silber and led by his "good friend" and agent, Janice Kern, over theplant public address system with petitions being circulated among the employees bynumerous supervisors during working hours was another act of interference,restraint,and coercion of employees designed to force them to abandon their rights under suchSection 7 of the Act in violation of Section 8(a) (1).(11) Silber's attempt to have employee Rosanna Metz "forget" the August 3 break-fast at the Silber's home also amounts to a violation of 8(a)(1) as an illegal effortto prevent the employees from having a fair and honest appraisal of the Union'scharges against Respondent.(12) Then, of course, came the sockdolager: Silber's announcement on August 3of a plantwide wage and benefit increase for all the employees.Thus, at practically the moment Silber was supposed to have been in Harrisburgattending an R hearing on the Union's petition, he was in fact at the plant announc-ing to the employees the plantwide wage and rate increases,greater hospitalizationbenefits, additional holidays, and other fringe benefits.Up to this time wages, etc.,according to Silber, had been frozen due to the Union but now suddenly these in-creased wages, benefits, etc., became the "only way to beat the Union."AttorneyAlley's outburst "Harry, you can't do that" proved that Respondent's attorney recog-nized this as a flagrant unfair labor practice.Then as soon as Silber had departed,the carefully planned"spontaneous"solicita-tion of support for "Harry" by Silber's "good friend" Janice Kern on the basis ofthese newly announced benefits coupled with the threat of loss of employment provedthe illegal purpose behind the Silber wage announcement-as well as proving beyondperadventure of a doubt the discriminatory enforcement of the plant's "no solicita-tion" rule.At the hearing Respondent adduced testimony that these increases were in factonly a part of Respondent's 1962-63 budget upon which consideration began as earlyas December 1961, and, hence, long before the advent of the Union. The only proofRespondent was able to produce in its efforts to corroborate this generalized andindefinite testimony of Breit and Silber were two pieces of handwritten materialclearly proving that the only wage increases considered in that budget were a fewindividualmerit wage increases amounting at most to a few thousand dollars, notthe $150,000 which Silber estimated his August 3 announcement cost. In fact thisevidence itself proved that no general plantwide increase was even considered bythe Respondent before the appearance of the Union.The purpose of the August 3 wage increases was well expressed in the leaflet overthe name of "The Fighting Bannon Workers" passed out to the employees in theplant with Respondent's approval which stated in part:Now we ask you this question, and we want an honest answer ..Whatmore can the Union give us that the Company hasn't given us already?Howcan the Company afford to give us more than they have already given us?What good is a union [if] we haven't the work to pay our union dues??and in that other leaflet over Silber's signature which asked:Like all "poor losers" they are now crying "unfair"HOW?Because-We harassed youinto accepting wage increases.We intimidated youinto accepting increased benefits.We coerced youinto taking more vacations. BANNON MILLS, INC.631Accordingly, I must, and hereby do, find that Respondent announced and gave itsemployees the increased wages and benefits on August 3 in order to coerce and enticeits employees away from union membership and activity and, as suggested by Silberhimself, as a "bribe" to secure the employees' votes against union as well as proofthat the Union could no longer assist the employees. Sweets are often more effectivethan vinegar.Under the existing circumstances the August 3 increases constituteda blatant act of interference in violation of Section 8(a)(1).(13) I also make the further and additional finding that Respondent committed itsestimated $150,000 unfair labor practice on August 3, 1962, with malice aforethoughtfor the purpose of thwarting the right of its employees to a determination of theirpreference for or against union representation in a Board-conducted secret electionby intentionally and deliberately destroying the "laboratory conditions" which Re-spondent well knew the Board has always required for the holding of such elections.In other words Respondent by that unfair labor practice of August 3 sought to pre-vent or postpone the representation election among its employees by creating condi-tions beforehand which would make the holding of such an election impossible andthus prevent recognition of, and bargaining with,the Union.It is to be recalled that,inmaking his announcement of the benefits on August 3, Silber confidently pre-dicted that, upon hearing of his announcement, the Union would "back out" of theelection by filing charges of unfair labor practices with the Board but, as Silber ex-pressed it at the time, "What are charges?" I, therefore, find that this deliberate actby Respondent amounted to subverting the Board's processes in order to depriveRespondent's employees of the exercise of their statutory rights to an election andpossible certification of the Union with the resultant obligation upon Respondent tobargain with the Union in violation of Section 8(a) (1) of the Act.2.Discriminationa.Discrimination against the August 8 demonstratorsGeneral Counsel alleged and contends that Respondent discriminated against em-ployeesDolores Griffiths, Clara Bellman, Violet Dibockley, Alma Lowe, EmilyKiscadden, Lena Barrell, Mary Edris, Betty San Martin, Ruth Heller, Anna Barlett,Phyliss Sheaffer, and Ada Margaret Ketcham because they engaged in a protectedconcerted activity by demonstrating against Respondent's unfair labor practicesaround Respondent's plant on August 8, 1962, by refusing them their regular em-ployment on the afternoon of that day after they had abandoned their demonstrationabout noon and had returned to the plants or at work.The evidence proved that the above-named employees together with employeesGeist,Knapp, and Batdorf did demonstrate or picket outside the plant protestingRespondent's unfair labor practices during the morning of August 8.At 9 o'clockthat morning employees Ketcham, Geist, and Knapp abandoned the strike, returnedto the plant, and were immediately put to work that morning.About 11 a.m. Silber made one of his speeches to the employees over the publicaddress system and mentioned that he had not prevented the "three stooges" fromreturning to work that morning.About 12:30 p.m. the remaining demonstrators or pickets abandoned the demon-stration or picketing, returned to the plant, and were refused work that afternoon bythe Respondent on the ground that there was allegedly "no work" or because theplant was not being run for their convenience.Ketcham who returned from lunchat the same time that the demonstrators arrived at the plant was also refused workthat afternoon allegedly for the same reason.Respondent maintained that there was no work for the demonstrators that after-noon and, because the work had been scheduled and the production lines set up forthe day with due regard to the fact that the above-named employees would be absent,this scheduling and setup could not be changed at such a late hour in order to providework for the demonstrators.At first blush this work scheduling argument appears valid, especially if it beassumed that work can be so precisely scheduled.But actions often speak louder than words.In the morning when Respondent's concern was to hold the demonstrators downto the fewest possible numbers and to break the demonstration if possible, Respond-ent welcomed the return to work of Geist, Ketcham, and Knapp and was able to findwork for them immediately even though the work had been scheduled and the pro-duction line set up some 2 hours before the three returned.At this time Respondentmade no mention of work schedules or production lines. There was work despitethe prior scheduling. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in the afternoon when the demonstration was called off and the picketline abandoned, Respondent first began to talk about work schedules and productionlines.With the demonstration broken Respondent's purpose now turned to punish-ing the demonstrators for having participated in the demonstration at all.This wasproved by the experience of Ketcham for whom the Respondent found work immedi-ately in the morning when she abandoned the picket line. In the afternoon, however,with the demonstration over, when Ketcham happened to return to work with theother demonstrators, Respondent had "no work" for her even though there was stillwork on Ketcham's machine from her morning's work.With the demonstrationcompletely broken Respondent was obviously punishing her for having participatedin it earlier in the day.Phyliss Sheaffer was told that there was no work for hereven though her department at the very time of the telling was in fact working over-time.In fact the evidence showed that there was work available except for the factthat the Respondent wished to teach the demonstrators a lesson.This vindictiveness of the Respondent toward union adherents had been expressedonly 6 days before when Silber told his supervisors that those employees who at-tended the R hearing in Harrisburg on behalf of the Union "perhaps" should be toldthat there would be "no work" for them the following day because "that would dothem good to have a day or so off from work because that would hurt them themost." Silber specifically mentioned the name of Phyliss Sheaffer in connection withthis proposed layoff.I am, therefore, convinced and find that Respondent discriminatorily laid off forone-half day employees Delores Griffiths, Clara Bellman, Violet Dibockley, AlmaLowe, Emily Kiscadden, Lena Barrell, Mary Edris, Betty San Martin, Ruth Heller,Anna Barlett, Phyliss Sheaffer, and Ada Margaret Ketcham because they had en-gaged in concerted activities on behalf of the Union in violation of Section 8(a)(3)and (1) of the Act.b.The discrimination of September 6The facts of the September 6, 1962, episode regarding Phyliss Sheaffer speak forthemselves.Sheaffer went home at noon that day because, as she told FloorgirlKatherine Reich,35 she was ill. Supervisor Shiner testified that Sheaffer in requestingthe afternoon off did not tell her of her sickness.Even if so, Shiner as a womanindicated a strange lack of knowledge and perception. Be that as it may, however,even Shiner acknowledged that she knew early in the afternoon the cause of Sheaffer'sdeparture and so informed Herb Friedman.Silber indicated his vindictiveness toward Sheaffer for her union activitiesby say-ing upon learning of her departure, "Let's give her the day off without pay."Accordingly, the next day Friedman refused to permit Sheaffer to return to workwithout a doctor's excuse, a requirement used for the first time so far as this recordshows in this particular instance.36Three times prior to September 7, Silber had suggested, or inflicted, a penalty oftime off without pay for union adherent Phyliss Sheaffer. The first time Silber madesuch a suggestion was the day before the R hearing in Harrisburg on August 3, andsignificantly it applied only to those employees who had been subpenaed to appearat that hearing on behalf of the Union and significantly Silber, on that occasion,specified Sheaffer by name.The second occasion was on August 8, when Sheafferwas discriminatorily laid off for one-half day because of her participation in theunion demonstration of that day.The last occasion, of course, was on September 6,when Sheaffer left the plant because of illness.Accordingly, I must, and hereby do, find that Respondent discriminatorily laid offPhyliss Sheaffer on September 7 and discriminatorily required a doctor's excuse priorto permitting her to return to work because of her known union membership andactivities in violation of Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andssRespondent did not call Reich as a witness.38Respondent adduced testimony that at some unspecified date, a memorandum of newplant policy was distributed to supervisors requiring employees to report to the plantnurse for permission to leave because of illness.As Respondent failed to produce anycopy of this memorandum, even though it was in its control, it is a fair inference thatthe date thereof was after September 6, 1962. There was no evidence that thismemoran-dum required a doctor's excuse prior to the employees'return to work. BANNON MILLS, INC.633substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYWith the finding of the numerous violations of Section 8(a)(1) by Respondent,this Intermediate Report finally reaches, as notedsupra,the real issue in this case:how to remedy the unfair labor practices and how to restore their statutory rights tothe employees.The historic, time-honored remedy for the usual type of violations of Section8(a)( I) is by the posting of notices by the employer in the plant stating in effect:"We won't coerce our employees illegally again."In the usual case where these Section 8(a) (1) violations are relatively unimportantor subsidiary, essentially unintentional or accidental, or, perhaps, committed withoutplan or real reason, such posted notices, or "slaps on the wrists" as they are popu-larly knowni prove to be quite adequate.The present is not such a case.From. the very beginning to and through the instant hearing Respondent here con-stantly pursued one definite plan and object: no matter what tactics it had to use,Respondent was never going to recognize or bargain with the Union so long as Silberwas in charge.Each and every violation of Section 8(a) (1) here was intentionallyand deliberately committed as an integral part of that careful plan designed to pre-vent any legal obligation from arising which would require Respondent to recognizeor bargain with the Union. Thus far Respondent has been eminently successful.Apparently in the belief that the usual posted Section 8(a) (1) notice would be aninadequate remedy in this matter, General Counsel drafted his Section 8(a)(1)and (3) complaint so as to include allegations therein as to the appropriate unit, therequest for and refusal to bargain plus the unusual allegation that "but for" Respond-ent's Section 8(a)(1) violations, "the Union would have been the exclusive repre-sentative of Respondent's employees." 37 Subsequently General Counsel answered amotion by Respondent by stating that,inter alia,General Counsel was seeking aremedial order requiring Respondent to recognize and bargain with the Union.Later during the hearing Respondent's motion to strike those allegations of the com-plaint sounding in a Section 8(a) (5) violation on the grounds that they failed tostate an unfair labor practice was denied.On January 3, 1963, General Counsel had subpenasad testificandumandducestecumserved upon Harry A. Silber as president of Respondent.The subpenaduces tecumrequired the production of Respondent's payrolls and other records in-volving those employees working for Respondent during the payroll periods ofAugust 4 and 11, 1962.38Harry A. Silber and Respondent both failed to comply with said subpenas. Silberfailed to appear.Respondent refused to produce the payrolls and other recordsthus subpenaed.Upon Respondent's refusal to produce such subpenaed records, General Counselrequested and was granted permission to produce secondary evidence in lieu of saidsubpenaed, but unproduced, records.As General Counsel began to adduce this secondary evidence of majority, Re-spondent objected on the grounds that it was not the "best evidence."When Re-spondent again indicated its refusal to produce "the best evidence," i.e., the sub-penaed payrolls and other records in its possession in compliance with said subpena,the objection was overruled.Thereafter when General Counsel had rested following the production of thissecondary evidence, Respondent sought to introduce as part of its own case thesesubpenaed, but unproduced, payrolls and other records together with secondary evi-m Originally the Union's charge hadincludeda refusal to bargain.Prior toissuanceof the complaint herein the Regional Office refused to include the refusal to bargain inthe complaint on the ground that its investigation indicated that the Union did not enjoymajority statusHowever, shortly prior to resting, General Counsel sought leave toamend his complaint by alleging that the Union was, in fact, the representative of themajority of the employees.Upon objection by Respondent, leave to amend was refused.39Respondentmade no motionto quash said subpenas or either of them. On January 11,1963, Attorney H. Rank Bickel, Jr., appearing specially on behalf of Harry A.Silber.asan individual, filed a tardy motion to quash said subpenas, notedsupra.This motion wasdenied.0 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDdente of othermattersprovable by said records.Upon objection, I ruled thesesubpenaed, but unproduced, payrolls and records as well as secondary evidence re=gardingmatters provable by such records inadmissible. (Upon appeal the Boardsustainedthis ruling on themerits.)The record here, including the secondary evidence adduced, proves, and I find,that, as of August 3, 1962:(1)The unit appropriate for collectivebargainingwithin the meaning of Sec-tion 9(b) of the Act is: All production and maintenance employees of Respondentemployed at its Lebanon, Pennsylvania, plant,includingplant clerical employees,but excluding office clerical, temporary employees, watchmen, and supervisors asdefined in the Act.(2)All employees, including supervisors, below themanageriallevelwere re-quired to punch timecards daily.There were 332 such cards in the racks at Re-spondent's plant.(3)The following employees required to punch timecards must be excluded fromthe appropriate unit by reason of their occupations: 16 as supervisors; 3 as temporarysummeremployees; 39 9 employees of the payroll department and 4 of `the shippingoffice asoffice clerical employees; 3 private secretaries of managerial officials; 2 salesclerks in Respondent's outletstore;and Janice Kern whose duties weremanagerial.(4) Therefore, the number of employees in the appropriate unit was 294.(5)Of these 294 employees then in the appropriateunit,149 had authorized theUnion to act as their representative for collective bargaining with Respondent.(6)On July 19 and August 3 and 8, 1962, the Union requested and Respondentrefused recognition and bargaining.Accordingly, I must find that as of thistimethe Union did in fact represent amajority of the Respondent's employees in the appropriate unit despite all of Re-spondent's actsof interference, restraint, and coercion intended to produce a con-trary result.It is,of course, possible that "the best evidence"-the subpenaed payroll records-might disprove the Union's majority.That is pure speculation-made such by Re-spondent's refusal to comply with General Counsel's subpena.There is, of course,no assurancethat the Union would have won the election whichitwas seeking on August 3, 1962, when Respondent intentionally, deliberately, andblatantly created conditions making it impossible for the Board to hold suchan elec-tionwherein the employees themselves could express their own free choice for oragainstthe Union.However, that too is pure speculation-made such deliberatelyby Respondent's August 3 action on wage increases.From the beginning Respondent's unfair labor practices had been carefully de-signed toaccomplish Respondent's ultimate aim: never to recognize and never tonegotiate with the Union.When it appeared to Respondent-and Silber stated thathe knew all who had signed union cards-that the Union had obtained majoritystatus,Respondent made the legal determination of that question impossible with its$150,000 package announcement of August 3, thereby preventing,or at least post-poning indefinitely, recognition and bargaining.The very blatancy of Respondent'saction seems to confirm Respondent's opinion as to the Union's majority status.Thus so far as Respondent is concerned, to refuse the General Counsel's requestfor an order requiring Respondent to recognize and bargain with the Union, would,as General Counsel suggests in his brief, reward Respondent by enabling it to profitby its own unfair labor practices, a mere "slap on the wrist" for having actually sub-verted the Board's processes in order to thwart the statutory rights of the majorityof its employees.So far as the employees themselves are concerned-and, after all, this Act is de-signed to protect the employees-the danger in granting the requested bargainingorder is that it might actually be contrary to the freely held desires of the majorityof those employees.However, the possibility of determining the actual choice of theemployees free from the Respondent's influence has been successfully removed byRespondent itself.However, in the instant case the evidence indicates that thatpossibility is so remote as to be nonexistent.Accordingly, as Respondent was well advised by the pleadings of the possibilityof such an order, as the Board has of recent date recognized the possibility of such3D The testimony might actually justify the finding that there were eight such temporaryemployees.0 BANNON MILLS, INC.635remedial action in the proper case,40 and as I am convinced that the present is "theproper case" where the majority has been established and where, without such abargaining order, Respondent's many unfair labor practices could never be remedied,Iwill recommend that Respondent recognize and bargain with the Union as therepresentative of the majority of its employees in the appropriate unit above de-scribed in addition to the usual Section 8 (a)( I) remedy.Having also found that Respondent discriminated in regard to the tenure and con-ditions of employment on August 8, 1962, of Delores Griffiths, Clara Bellman, VioletDibockley,Alma Lowe, Emily Kiscadden, Lena Barrell, Mary Edris, Betty SanMartin, Ruth Heller, Anna Barlett, Ada Margaret Ketcham, and Phyliss Sheafferand again on September 7, 1962, as to Phyliss Sheaffer, I will recommend that Re-spondent make them whole for any loss of pay they may have suffered by reason ofsaid discrimination against them by payment to each of a sum of money equal tothat which she normally would have earned as wages on said dates with interestthereon at the rate of 6 percent per annum.The violations of the Act committed by Respondent are persuasively related toother unfair labor practices prescribed for the Act, and the danger of their com-mission in the future is to be anticipated from Respondent's conduct in the past. Thepreventive purposes of the Act will be thwarted unless the order is coextensive withthe threat. In order, therefore, to make more effective the interdependent guaranteesof Section 7, to prevent a recurrence of unfair labor practices, and thereby minimizeindustrial strifewhich burdens and obstructs commerce, and thus effectuate thepolicies of the Act, I will recommend that Respondent be ordered to cease and desistfrom infringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Bannon Mills, Inc., is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Ladies' Garment Workers Union, AFL-CIO, Local 108, is a labororganization within the meaning of Section 2(5) of the Act.3.By the following acts and conduct Respondent has engaged in and is engagingin interference, restraint, and coercion within the meaning of Section 8(a) (1) ofthe Act:(a) By holding private antiunion seminars with small groups of employees, in-cluding the presentation of the movie "And Women Must Weep."(b) By promulgating and discriminatorily enforcing a "no solicitation" rule inthe plant.(c) By interrogating and issuing various threats against employees for engagingin union activities, such as threats of closing the plant, loss of jobs, less work, arrest,and law suits.(d) By offering supervisory status to an employee leader of the union movementif she would desert the Union and threatening her with discharge upon her refusalso to do.601n Greystone Knitwear Corp. and Donwood, Ltd.,136 NLRB 573, 575-576, the Boardsaid :Inasmuch as the Unions' majority was clearly established by a showing of cardssigned prior to the unfair labor practices we would hold the Respondents' conduct,including their refusal to recognize the Union, to constitute unlawful interferencewith employee rights in violation of Section 8(a) (1).Upon the basis of such find-ing we would further order the Respondents to bargain with the Union and thusachieve "a restoration of the situation, as nearly as possible to that which wouldhave obtained but for the commission of the unfair labor practices." [Citing numer-ous court cases.]Indeed, under such circumstances not to order Respondents tobargain with the Union would in effect enable Respondents to profit by their unfairlabor practices.InTennsco Corp.,141 NLRB 296, the Board said:However, Section 8(a) (1) violations by their nature constitute "interference" withSection 7 activities; they justify a bargaining order only where the union's majorityhas once been established, and where it maythereafterbe said that any loss ofmajority was caused by the employer's unfair labor practices. [Citing cases.]Wecannot, however, on this same basis. presume that the Union's failure to establish amajority at this Employer's operations was due to the unfair labor practices con-mitted, or order the Respondent to bargain with the Union in the absence of amajority showing at any appropriate time. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) By implying that union activities were under surveillance and actually engag-ing insuch surveillance by telephone.(f)By demeaning and denigrating the Union and its leaders.(g) By unilaterally raising wages and increasing benefits to its employees with-out consulting the Union and as the "only way to get rid of the Union."(h) By encouraging an employee to withhold information from the Board and itsagents in an attempt to impede the processes of the Board and thus deprive its em-ployees of a full and fair hearing as to whether Respondent was actually deprivingits employees of their statutory rights under the Act.(i)By subverting Board processes by deliberately creating conditions so as to de-prive its employees of their rights to a determination of their preference for oragainst representation by the Union in order to prevent and delay the possibility ofrecognition and bargaining with the Union as the representative of said employees.4.By discriminating in regard to the hire and tenure of employment on August 8,1962, of Delores Griffiths, Clara Bellman, Violet Dibockley, Alma Lowe, EmilyKiscadden, Lena Barrell, Mary Edris, Betty San Martin, Ruth Heller, Anna Barlett,and Ada Margaret Ketcham and on August 8 and September 7, 1962, of PhylissSheaffer, thereby discouraging membership in the Union, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8'(a)(3)and (I) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case considered as a whole, I recommend that the Respond-ent,Bannon Mills, Inc., of Lebanon, Pennsylvania, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Ladies' Garment Workers Union,AFL-CIO, Local 108, or any other labor organization of its members, by discriminat-ing in regard to the hire and tenure of employment or any term or condition of em-ployment of its employees.d(b) In any manner interfering with, restraining, and coercing its employees in theexercise of their rights to self-organization, to form labor organizations, to join orassist International Ladies' Garment Workers Union, AFL-CIO, Local 108, or anyother labor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection,. or to refrain from any and all such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request, recognize and bargain collectively with International Ladies'Garment Workers Union, AFL-CIO, Local 108, as the exclusive representative of alltheir employees in the following appropriate unit: All production and maintenanceemployees of Respondent employed at its Lebanon, Pennsylvania, plant, includingplant clerical employees, but excluding office clerical, temporary employees, watch-men, and supervisors as defined in the Act, and embody any understanding reachedin a signed agreement.(b)Make whole Delores Griffiths, Clara Bellman, Violet Dibockley, Alma Lowe,Emily Kiscadden, Lena Barrell, Mary Edris, Betty San Martin, Ruth Heller, AnnaBarlett,Ada Margaret Ketcham, and Phyliss Sheaffer for any loss of pay they mayhave suffered by reason of Respondent's discrimination against them in accordancewith the recommendations set forth in the section entitled "The Remedy."(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze the amountof backpay due.(d) Post at its plant in Lebanon, Pennsylvania, copies of the attached noticemarked "Appendix A." 41Copies of said notice, to be furnished by the RegionalA' In the event,,that thisRecommendedOrder be adopted_by the Board, the words "ADecision and Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree ofa United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcingan, Order" shall be substituted for the words "A Decisionand Order." BANNON MILLS, INC.637Director for the Board'sFourth Region(Philadelphia,Pennsylvania),shall, afterbeing signed by the Respondent's representative,be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60 consecutive days there-after,in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Fourth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report, what steps Respondent hastaken to comply herewith 42,42 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, as amended,we hereby notify our employees that:WE WILL NOTinterrogate our employees about their union activities, northreaten them with loss of benefits should they engage in union activities, norpromise benefits to employees to give up their union activities nor threaten toclose the plant or that the employees would suffer any other dire consequencesbecause of the union activities of our employees,nor interfere with the unionactivities of our employees in any other manner.WE WILL NOThold antiunion seminars nor otherwise propagandize our em-ployees againstthe Union.WE WILL NOTunilaterally raise wages or increase benefits of our employeesin order to oppose or to get rid of the Union.WE WILL NOT keep union activities under surveillance nor imply that theyare under surveillance.WE WILL NOTdiscouragemembership in International Ladies' GarmentWorkers Union,AFL-CIO,Local 108, by in any manner discriminating in re-gard to the hire and tenure of employment or any term or condition of employ-ment of our employees.WE WILL NOTin any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form, join, or assist labororganizations,to bargain collectively through representatives of their ownchoosing for the purpose of collective bargaining or other mutual aid or pro-tection,or *to refrain from engaging in such activities.WE WILL make each of the following employees whole for any loss they havesuffered as a result of our discrimination against them on August 8, 1962,and/or September7, 1962:Dolores GriffithsEmily KiscaddenRuth HellerClara BellmanLena BarrellAnna BarlettViolet DibockleyMary EdrisAda Margaret KetchamAlma LoweBetty San MartinPhyliss SheafferWE WILL bargain, upon request, with International Ladies' Garment WorkersUnion, AFL-CIO, Local 108, as the exclusive representative of our employeesin the following appropriate unit: All production and maintenance employeesof Respondent employed at its Lebanon, Pennsylvania, plant, including plantclerical employees, but excluding office clerical, temporary employees, watch-men, and supervisors as defined in the Act, and will embody any agreementreached in a signed agreement.All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-named or any other labor organization.BANNON MILLS, INC.,Employer.Dated-------------------By-----------=------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by, any other material.0b 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building,Walnut and Juniper Streets, Philadelphia,Pennsylvania,Telephone No. 735-2612,if they have any question concerning this notice or com-'pliance with its provisions.Rose Printing Company, Inc.andTallahassee TypographicalUnion No.660, affiliated with the International TypographicalUnion,AFL-CIO.CasesNos. 12-CA-2639 and 12-CA-2688.April 3, 1964DECISION AND ORDEROn October 7, 1963, Trial Examiner Eugene F. Frey issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a brief in support thereof, and theCharging Party filed a supplemental memorandum.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, the supplementalmemorandum,and the entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinerwith the following additions and modifications.'The Trial Examiner found, and we agree, that the Respondent vio-lated Section 8(a) (5) and (1) of the Act by refusing to bargainunless the Union submitted a completely new written proposal ; byunilaterally granting a wage increase in excess of the figure offered tothe Union during the negotiations; and by unilaterally granting itsemployees a holiday without pay on July 5, 1963, while negotiationsfor a new contract were pending. The Respondent took no exceptionsto these findings, which are clearly supported by the record, and weadopt thempro forma.The Trial Examiner, in describing the Respondent's unlawful. con-duct,discussedits unilateral grant of improved hospitalization bene-fits and a new life insurance program on April 15, 1963, while the con-tract negotiations were in process, but apparently inadvertently failedto find this conduct violative of the Act.The General Counsel hasexcepted to the Trial Examiner's failure to do so.We find merit in1The Trial Examiner in his Decision found that the Respondent's attorneys had engagedin improper conduct, and submitted to the Board the issues whether this was misconductwithin the scope of Section 102.44(a) of the Board'sRules and Regulations,Series 8, asamended,and whether such conduct warrants disciplinary action under Section 102.44(b)of the Rules.The Board is disposing of this matter in an order directing hearing issuedon the same date as this Decision and Order.146 NLRB No. 79.